UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X                  9/27/2019
                                                              :
 KRYSANNE KATSOOLIS, ET AL.,                                  :
                                              Plaintiffs, :       18 Civ. 9382 (LGS)
                                                              :
                            -against-                         :   OPINION AND ORDER
                                                              :
 LIQUID MEDIA GROUP, LTD., ET AL.,                            :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        Plaintiffs Krysanne Katsoolis and Five Zoo Concepts & Design Inc. (“Five Zoo”) bring

this action against Canadian media company Liquid Media Group, Ltd. (“Liquid”) and three

individual Liquid executives, Daniel Cruz, Charles Brezer and Joshua Jackson. Katsoolis was

the Chief Executive Officer (“CEO”), President and a Director of Liquid’s wholly-owned

subsidiary “Old Liquid,” but allegedly was harassed and terminated without receiving her total

compensation. Plaintiffs assert claims for breach of contract, unjust enrichment, promissory

estoppel, defamation and violations of the New York City Human Rights Law (“NYCHRL”).

        Defendants move to dismiss the Amended Complaint (“Complaint”) for failure to state a

claim, lack of personal jurisdiction and under the forum non conveniens doctrine. Plaintiffs also

move to file a Second Amended Complaint to add Old Liquid, now officially named Liquid

Media Group (Canada), Ltd., as a defendant. For the reasons below, the motion to dismiss for

failure to state a claim is granted in part and denied in part. The motion to dismiss for lack of

personal jurisdiction and forum non conveniens is denied. The motion to replead is granted.

        BACKGROUND

        The following facts are taken from the Complaint and exhibits attached to and referenced

in the Complaint, and are accepted as true for purposes of this motion only. See TCA Television
Corp. v. McCollum, 839 F.3d 168, 172 (2d Cir. 2016); Doe v. Columbia Univ., 831 F.3d 46, 48

(2d Cir. 2016).

       Plaintiffs worked with Defendants and non-party Old Liquid from 2014 until 2018. The

relevant period of this dispute is 2017 through 2018. An experienced media executive, and

director of Plaintiff Five Zoo, Katsoolis helped Defendants procure media projects and investors.

Plaintiffs are based in New York City, and all Defendants, except Defendant Jackson, are based

in Vancouver, Canada. Defendant Jackson is based in California. Defendant Liquid and non-

party Old Liquid are Canadian corporations, each with its principal place of business in

Vancouver, Canada.

       The parties primarily worked together remotely. In 2017 and 2018, Katsoolis took nearly

daily calls and sent thousands of e-mails to Defendants from her New York City base. The

parties met in New York City in July 2017, October 2017 and March 2018. The October 2017

meeting was a financing pitch to Weiser Capital, which Katsoolis and Defendants Cruz and

Jackson attended. All individual Defendants met with Katsoolis at the March 2018 meeting.

Although Defendant Liquid had maintained an office suite in New York City since January

2017, Katsoolis asked Defendant Jackson for a New York office in December 2017. Defendant

Jackson gave her the ultimatum of receiving either an office or her salary.

       Two agreements govern the parties’ working arrangements in 2017 and 2018. The

January 1, 2017, “Independent Contractor Agreement” (the “2017 Contract”), is between Liquid

Media Group, Ltd. (as explained below, Old Liquid) and “Katsoolis on loan out from Five Zoo

C&D Inc,” defined as the “Contractor.” Defendant Brezer, on behalf of Old Liquid, and

Plaintiff, on behalf of Five Zoo, signed the 2017 Contract. Under the 2017 Contract, Plaintiff

agreed to serve, from January 1 to December 31, 2017, as CEO and President of Old Liquid and



                                                2
as a Member of the Board, in exchange for $10,000 per month “plus GST [the Canadian Goods

and Services Tax].” A choice-of-law provision states that British Columbia (“B.C.”) law

governs the contract. Katsoolis’ work in 2017 included bringing in $460,000 of financing from

four investors.

       In October and November 2017, Defendant Brezer “hounded” Plaintiff for a 2018

employment agreement. Around October 2017, Plaintiff and the individual Defendants reached

an oral agreement (the “2018 Contract”). Katsoolis prepared and sent a written draft of the 2018

Contract to Defendant Brezer around January 1, 2018, but the draft was never executed. The

draft states that the 2018 Contract is between “Liquid Media Group, Ltd.” (as explained below,

either Defendant Liquid or Old Liquid) and Katsoolis. Katsoolis would remain in her positions

until terminated, and receive a $400,000 base annual salary, a discretionary bonus, a signing

bonus of “400,000 shares upon completion of the contemplated public merger,” and severance

pay of $1 million if her employment was terminated other than for “just and sufficient cause.”

       Around this time, Defendant Liquid and non-party Old Liquid entered a reverse merger.

On January 14, 2018, Old Liquid became the wholly-owned subsidiary of Defendant Liquid.

Defendant Liquid, formerly known as “Leading Brands, Inc.,” changed its name to “Liquid

Media Group, Ltd.” Old Liquid, which had been named “Liquid Media Group, Ltd.,” became

known as “Liquid Media Group (Canada), Ltd.” Because the 2017 Contract precedes the merger

and name change, “Liquid Media Group, Ltd.” in the 2017 Contract refers to Old Liquid. It is

unclear whether “Liquid Media Group, Ltd.” in the 2018 Contract refers to Old Liquid or

Defendant Liquid, and on whose behalf the individual Defendants were acting when they entered

into the oral agreement.




                                                3
        Old Liquid and Defendant Liquid have substantially overlapping Board membership, and

all individual Defendants serve on both Boards.1 Old Liquid is undercapitalized, because its

assets were transferred to Defendant Liquid and the individual Defendants, purportedly to avoid

paying Plaintiffs her outstanding 2017 and 2018 compensation. Meanwhile, Defendant Liquid

made $4 million of acquisitions, including buying a 51% stake in Majesco Entertainment

Company.

        Katsoolis worked with Defendants through August 2018. In 2018, her work included

signing the Old Liquid acquisition agreement filed with the Securities and Exchange

Commission (“SEC”), communicating with Defendant Brezer about Liquid shares issues,

negotiating a media project in July 2018 and finalizing a settlement with a third-party in August

2018.

        But the relationship between Katsoolis and Defendants was deteriorating throughout

2018. Katsoolis was subject to increasing marginalization. In March 2018, she was removed

from all correspondence and group e-mails at Liquid. On May 28, 2018, a press release

announced that she was stepping down as CEO. Katsoolis finally resigned as a board member

on August 24, 2018.

        The individual Defendants also harassed Katsoolis. On an April 6, 2018, call with a

shareholder in New York, Defendant Cruz, the Chief Financial Officer and the Vice President of

Finance, falsely claimed that Katsoolis was having an affair with a Liquid investor, which caused

her to “go[] rogue” and enter into an unauthorized Liquid contract with him. In an April 2018 e-

mail, on which Defendants Brezer and Jackson were copied, Defendant Cruz said, “Please don’t




1
 When discussing these allegations, the Complaint, ¶¶ 53-59, refers to the entities by their pre-
acquisition names, i.e. Defendant Liquid is “Leading Brands” and Old Liquid is “Liquid.”
                                                 4
bore me/fellow members of Liquid with your twisted undocumented statements.” In a June

2018, text exchange regarding alleged issues with Katsoolis’ work product, Defendant Brezer

said, the “work isn’t done right. My patience is done” and “I’m done with this.”

        Katsoolis is still owed compensation and reimbursement for her work in 2017 and 2018.

According to Liquid’s auditor, Katsoolis is owed $41,918.66 for 2017. Because she worked

through August 2018, she is owed a pro-rated annual salary of approximately $266,666, plus the

400,000 shares signing bonus, under the 2018 Contract draft.

        DISCUSSION

        A.      Sufficiency of Claims

        The 2017 Contract and NYCHRL claims are dismissed. The 2018 Contract, unjust

enrichment, promissory estoppel and defamation claims are sufficiently pleaded under Federal

Rule of Civil Procedure 12(b)(6).

                1. Legal Standard

        To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. (citing Twombly, 550 U.S. at 556). It is not enough for a plaintiff to allege facts that are

consistent with liability; the complaint must “nudge[] their claims across the line from

conceivable to plausible.” Twombly, 550 U.S. at 570. The court accepts as true all well-pleaded

factual allegations and draws all reasonable inferences in favor of the non-moving party,

Montero v. City of Yonkers, 890 F.3d 386, 391 (2d Cir. 2018), but gives “no effect to legal



                                                   5
conclusions,” Stadnick v. Vivint Solar, Inc., 861 F.3d 31, 35 (2d Cir. 2017) (quoting Starr v. Sony

BMG Music Entm’t, 592 F.3d 314, 321 (2d Cir. 2010)).

               2. Choice of Law

       All claims arise under New York law, except the breach of contract claims and veil

piercing issue, which are governed by B.C. law. Where the “parties’ briefs assume that [a given]

state law governs . . . such implied consent . . . is sufficient to establish the applicable choice of

law.” See Trikona Advisers Ltd. v. Chugh, 846 F.3d 22, 31 (2d Cir. 2017). Here, the parties

have assumed that B.C. law applies to the contract claims and veil piercing issue. The 2017

Contract also has an express choice-of-law provision requiring that it be interpreted under B.C.

law. See AEI Life LLC v. Lincoln Benefit Life Co., 892 F.3d 126, 132 (2d Cir. 2018) (A “federal

court sitting in diversity jurisdiction applies the choice of law rules of the forum state.” New

York law “generally enforces choice-of-law clauses.”) (internal quotations marks and citations

omitted). The parties assume that New York law applies to the remaining claims, including to

the unjust enrichment and promissory estoppel claims pleaded in the alternative to the contract

claims. The analysis here proceeds according to the parties’ assumed choice of law.

               3. Veil Piercing

       The Complaint sufficiently pleads that Defendant Liquid is an alter ego of its non-party

subsidiary Old Liquid, as of the January 2018 reverse merger. Thus, any claims for which Old

Liquid may be liable can be imputed to Defendant Liquid.

       Under B.C. law, according to declarations of B.C.-admitted attorneys, a parent ordinarily

is not liable for its subsidiary’s debts.2 See Declaration of Stephen Jackson, dated February 4,



2
 In ascertaining the content of foreign law, “‘the court may consider any relevant material or
source, including testimony, whether or not submitted by a party or admissible under the Federal


                                                   6
2019, Dkt. No. 53 (“Jackson Decl.”), ¶ 8; Declaration of John Fiddick, dated February 17, 2019,

Dkt. No. 61, ¶ 5. But in extraordinary circumstances, the liability of a subsidiary is imputed to

its parent under the corporate veil piercing doctrine. Jackson Decl. ¶ 8. Veil piercing requires

alleging that “(1) there is complete control of the subsidiary, such that the subsidiary is the ‘mere

puppet’ of the parent corporation, and (2) the subsidiary was incorporated for a fraudulent or

improper purpose or used by the parent as a shell for improper activity.” See id. (emphasis

added).

          The Complaint sufficiently pleads both elements. It alleges that Old Liquid was a

“puppet” of Liquid in 2018 -- i.e., Old Liquid was undercapitalized, its Board did not meet or

observe corporate formalities, and the same individuals that controlled Liquid controlled Old

Liquid. Although the Complaint does not allege why Defendant Liquid was incorporated or the

reverse merger was done, it alleges that Defendant Liquid used Old Liquid for improper activity

after the merger. Specifically, Defendant Liquid intentionally undercapitalized Old Liquid to

avoid paying Plaintiffs their outstanding compensation. When Katsoolis sought payment for her

2018 work, Defendant Brezer told her, “[w]e literally have no money, check the account[.]” At

the same time, Defendant Liquid represented to the public that it was sufficiently liquid to make

$4 million of acquisitions, including a 51% stake in Majesco Entertainment Company. These

allegations are sufficient to sustain the 2018 Contract claim and related 2018 quasi-contract

claims against Defendant Liquid, regardless of whether Old Liquid or Defendant Liquid is the

proper counterparty to the 2018 Contract or quasi-contract.




Rules of Evidence. The court’s determination must be treated as a ruling on a question of law.’”
Ozaltin v. Ozaltin, 708 F.3d 355, 368 (2d Cir. 2013) (quoting Fed. R. Civ. P. 44.1). The Court
relies on the Declaration of Stephen Jackson, filed by Defendants, and the Declaration of John
Fiddick, filed by Plaintiffs, to determine B.C. law.
                                                  7
               4. Breach of Contract

       Under B.C. law, breach of contract requires: (1) a valid and enforceable contract exists,

(2) Plaintiff performed her obligations thereunder, (3) Defendants breached their obligations and

(4) Plaintiff suffered damages. Jackson Decl. ¶¶ 2, 4. The Complaint fails to plead breach of

the 2017 Contract, but sufficiently pleads breach of the 2018 Contract.

                   a. 2017 Contract Claim

       The only party liable to Plaintiffs under the 2017 Contract is non-party Old Liquid, the

named counterparty. Although the Complaint proceeds on an alter ego theory against Liquid, it

pleads no facts that Liquid was an alter ego before the January 2018 reverse merger. The 2017

Contract claim is dismissed, without prejudice to renewal, if repleaded against Old Liquid.

                   b. 2018 Contract Claim

       The 2018 Contract claim may proceed against Defendant Liquid on a theory of direct,

and not solely alter ego, liability. The Complaint adequately pleads the required elements

against Defendant Liquid: in October 2017, Plaintiffs and the individual defendants, on behalf of

Defendant Liquid, orally agreed to the 2018 Contract; Katsoolis continued to serve as CEO and

President of “Liquid Media Group, Ltd.,” which in 2018 referred to Defendant Liquid; she has

not received any compensation for her 2018 work, and therefore was damaged. Even if Old

Liquid is the counterparty to the 2018 Contract, the Complaint sufficiently pleads alter ego

liability against Defendant Liquid.

               5. Promissory Estoppel

       The Complaint plausibly alleges a promissory estoppel claim against Defendant Liquid.

Because the existence of the 2018 Contract may be disproven, this claim may proceed in the

alternative to the 2018 Contract claim.



                                                8
        Under New York law, “[t]o establish a claim of promissory estoppel, a plaintiff must

demonstrate that the defendant made a clear and unambiguous promise, upon which the plaintiff

reasonably relied, to its detriment.” NRP Holdings LLC v. City of Buffalo, 916 F.3d 177, 202 (2d

Cir. 2019) (internal quotation marks omitted) (emphasis added) (applying New York law). A

valid written agreement “precludes recovery under . . . promissory estoppel” where the

agreement concerns the “same subject matter” as the promissory estoppel claim. Hoeg Corp. v.

Peebles Corp., 60 N.Y.S.3d 259, 262 (2d Dep’t 2017); accord Sec. Plans, Inc. v. CUNA Mut.

Ins. Soc'y, 769 F.3d 807, 816 (2d Cir. 2014) (stating that, in general, under New York law, “a

party may not maintain a promissory estoppel claim where the promises on which the claim is

based are expressly contradicted by a later written agreement covering the same subject matter”)

(internal quotation marks omitted). The 2018 Contract draft evinces a “clear and unambiguous

promise” that “Liquid” would pay Katsoolis for her continued service as an executive.

        The promissory estoppel claim is dismissed as to all individual Defendants. The

Complaint does not allege facts that these defendants promised that they would personally

compensate Plaintiff for her work. The draft 2018 Contract promises only that the “Liquid”

entity would pay. To extent the individual Defendants were involved in negotiating or

performing the 2018 Contract, they were acting only as agents of “Liquid Media Group, Ltd.”

“Under New York law, where an individual acts in his capacity as an agent of a disclosed

principal, the agent ‘will not be personally bound unless there is clear and explicit evidence of

the agent’s intention to substitute or superadd his personal liability for, or to, that of his

principal.’” Seguros Nuevo Mundo S.A. v. Trousdale, 670 F. App’x 4, 5 (2d Cir. 2016)

(summary order) (quoting Salzman Sign Co. v. Beck, 176 N.E.2d 74, 76 (1961)); accord Braun v.

CMGI, Inc., 99 Civ. 12328, 2001 WL 921170, at *12 (S.D.N.Y. Aug. 14, 2001), aff’d, 64 F.



                                                   9
App’x 301, 303 (2d Cir. 2003) (granting summary judgment on the promissory estoppel claim to

the defendant, where there was no clear and explicit evidence of defendant’s intention to be

personally bound); It's All Good, Inc. v. Intl. Creative Mgt., Inc., No. 94 Civ. 8459, 1995 WL

622511, at *3 (S.D.N.Y. Oct. 24, 1995) (dismissing breach of contract and promissory estoppel

claims against defendant-agents where the complaint did not allege that they intended to be

personally bound).

               6. Unjust Enrichment

       The Complaint adequately pleads an unjust enrichment claim against Defendant Liquid

for Plaintiffs’ unpaid work in 2018. To state this claim, a plaintiff must allege that “(1) the other

party was enriched, (2) at the plaintiff's expense, and (3) that it is against equity and good

conscience to permit the other party to retain what is sought to be recovered.” E.J. Brooks Co. v.

Cambridge Sec. Seals, 105 N.E.3d 301, 31 N.Y.S.3d 441, 455 (N.Y. 2018) (quotation marks and

brackets omitted). “An unjust enrichment claim is not available where it simply duplicates, or

replaces, a conventional contract or tort claim.” Corsello v. Verizon New York, Inc., 967 N.E.2d

1177, 1185 (N.Y. 2012).

       The Complaint alleges that, after the 2017 Contract expired on December 31, 2017,

Plaintiffs continued to work for Defendant Liquid (and non-party Old Liquid) until August 2018.

The Complaint provides specific examples of Plaintiffs’ projects, meetings, fundraising and an

SEC filing that Katsoolis signed, and alleges that she had voluminous e-mail and phone

communication with Defendants in 2018. Plaintiffs received no compensation for this work.

Because the existence of the 2018 Contract may be disproven, this unjust enrichment claim may

proceed in the alternative.




                                                 10
        Although the Complaint alleges that Defendants were enriched by Plaintiffs’ services in

2018, it contains no factual allegations that the individual defendants were personally enriched,

as opposed to in their capacities as “Liquid” directors and executives. The Complaint therefore

states a claim against Defendant Liquid only.

                7. Defamation

        “Defamation, consisting of the twin torts of libel and slander, is the invasion of the

interest in a reputation and good name. Generally, spoken defamatory words are slander; written

defamatory words are libel.” Albert v. Loksen, 239 F.3d 256, 265 (2d Cir. 2001) (internal

quotation marks and citation omitted). Because the Complaint does not allege that the relevant

statement was written, Plaintiffs’ defamation claim is treated as a slander claim.

        Under New York law, the elements of slander are: “(i) a defamatory statement of fact, (ii)

that is false, (iii) published to a third party, (iv) of and concerning the plaintiff, (v) made with the

applicable level of fault on the part of the speaker, (vi) either causing special harm or

constituting slander per se, and (vii) not protected by privilege.” Albert, 239 F.3d at 265-66

(citing Dillon v. City of New York, 704 N.Y.S.2d 1, 5 (1st Dep’t 1999)) (internal quotation

marks, citation and footnote omitted). Slander per se includes statements that “tend to injure the

plaintiff in his or her trade, business or profession.” Id. at 271. The applicable level of fault is

either negligence or actual malice depending on the status of the slandered party. Cf. Celle v.

Filipino Reporter Enterprises Inc., 209 F.3d 163, 176 (2d Cir 2000) (reciting elements of libel).

        The defamation claim against Defendant Cruz is sufficiently pleaded. The Complaint

alleges that Defendant Cruz falsely told a shareholder during a phone conversation that Katsoolis

was having an affair with a Liquid investor, which motivated her to approve an unauthorized

agreement with the investor on Liquid’s behalf. The Complaint alleges, however, that the



                                                  11
statement is demonstrably false. Plaintiff had the authority to deal with the counterparty. The

allegations imply, although an amended pleading may clarify, that Defendant Cruz knew or

should have known that the statement was false. Because Defendant Cruz was the CFO, VP of

Finance and a member of the Liquid board, and frequently communicated with Plaintiffs, he

knew that Katsoolis had the authority to approve the agreement. Cruz’s statement impugns

Katsoolis’ professionalism, judgment and character in her professional context, which supports

slander per se.

                  8. New York City Human Rights Law

       The NYCHRL claims against all Defendants are dismissed.3 N.Y. Administrative Code §

8-107(1)(a)(3) provides that “[i]t shall be an unlawful discriminatory practice [f]or an employer

or an employee or agent thereof, because of the actual or perceived . . . gender . . . of any person .

. . [t]o discriminate against such person in compensation or in terms, conditions or privileges of

employment.” A § 8-107(1)(a)(3) claim requires that a plaintiff allege “she has been treated less

well than other employees because of her gender” and that “the conduct is caused by a

discriminatory motive.” Mihalik v. Credit Agricole Cheuvreux N. Am., Inc., 715 F.3d 102, 110

(2d Cir. 2013) (emphasis added) (internal quotations omitted); accord Henderson v. Physician

Affiliate Grp. of New York P.C., No. 18 Civ. 3430, 2019 WL 3778504, at *4 (S.D.N.Y. Aug. 12,

2019) (“[T]o survive a motion to dismiss under all of the provisions at issue in this case

[including § 8-107(1)(a)(3)], the facts alleged must provide at least minimal support for the



3
  NYCHRL claims may be brought against defendants whose misconduct impacts a party in New
York City like Katsoolis, even if the defendants are not physically present in New York
themselves. See, e.g., Chau v. Donovan, 357 F. Supp. 3d 276, 283-84 (S.D.N.Y. 2019) (“Even
where the discriminatory conduct occurs outside the geographical bounds of New York City,
courts have found that the impact requirement [of the NYCHRL] is satisfied if the plaintiff
alleges that the conduct has affected the terms and conditions of plaintiff's employment within
the city.”) (internal quotation marks and citation omitted).
                                                 12
proposition that the employer was motivated by discriminatory intent.”) (internal quotations

omitted). At the motion to dismiss stage, minimum discriminatory intent may be pleaded by

alleging that an otherwise similarly situated employee -- or “comparator,” who shares the

plaintiff’s position, but not her protected characteristic -- was treated materially differently. See

Henderson, 2019 WL 3778504, at *4.

       Although the Complaint alleges that Katsoolis was subject to hostile remarks and

treatment by all individual Defendants, it does not allege these actions were borne out of a

discriminatory motive. The Complaint baldly states that Defendants would not treat male

employees the same way as they treated Katsoolis. It provides no specific examples of

differential treatment toward comparators or any gender-based comments or actions evincing

discriminatory motive. Without a minimum showing that Defendants’ treatment of Katsoolis

was due to hostility toward her gender, as opposed to Defendants’ malevolence, an ongoing

conflict among the parties, a targeted dislike of Katsoolis as an individual, or any number of

other explanations, the NYCHRL claims cannot proceed.

       B.      Personal Jurisdiction

       Personal jurisdiction exists over Defendant Liquid for the surviving contract, promissory

estoppel, unjust enrichment claims, and over Defendant Cruz for the defamation claim.

               1. Legal Standard

       On a Rule 12(b)(2) motion to dismiss for lack of personal jurisdiction, “[t]he plaintiff

bears the burden of establishing personal jurisdiction.” See MacDermid, Inc. v. Deiter, 702 F.3d

725, 727 (2d Cir. 2012); accord GlaxoSmithKline LLC v. Laclede, Inc., No. 18 Civ. 4945, 2019

WL 293329, at *3 (S.D.N.Y. Jan. 23, 2019). Where, as here, “a motion to dismiss for lack of

jurisdiction is decided on the basis of affidavits and other written materials, the plaintiff need



                                                  13
only make a prima facie showing.” MacDermid, 702 F.3d at 727; see also Charles Schwab

Corp. v Bank of Am. Corp., 883 F3d 68, 81 (2d Cir 2018). This means that a complaint avers

“facts that, if credited by the ultimate trier of fact, would suffice to establish jurisdiction over the

defendant.” SPV Osus Ltd. v. UBS AG, 882 F.3d 333, 342 (2d Cir. 2018) (internal quotation

marks omitted). Courts will not resolve “argumentative inferences in the plaintiff’s favor” or

“accept as true a legal conclusion couched as a factual allegation.” In re Terrorist Attacks on

Sept. 11, 2001, 714 F.3d 659, 673 (2d Cir. 2013) (internal quotation marks omitted); accord E.

Mishan & Sons, Inc. v. Smart & Eazy Corp., No. 18 Civ. 3217, 2018 WL 6528496, at *3

(S.D.N.Y. Dec. 12, 2018).

        Personal jurisdiction may be either general or specific. See Licci ex rel. Licci v. Lebanese

Canadian Bank, 673 F.3d 50, 59 (2d Cir. 2012). The parties here dispute only whether specific

jurisdiction is established. Specific jurisdiction requires that a defendant has been properly

served, and that the service comports with the law of the forum state and with constitutional due

process. See id. at 624; Licci, 673 F.3d at 59-60. New York’s long-arm statute, CPLR § 302(a),

permits jurisdiction over foreign defendants when, as relevant here, the defendant “transacts any

business within the state or contracts anywhere to supply goods or services in the state.” CPLR §

302(a)(1).4 “To determine the existence of jurisdiction under section 302(a)(1), a court must

decide (1) whether the defendant ‘transacts any business’ in New York and, if so, (2) whether

this cause of action ‘aris[es] from’ such a business transaction,” i.e. “there is an articulable

nexus, or a substantial relationship, between the claim asserted and the actions that occurred in

New York.” Best Van Lines, Inc. v. Walker, 490 F.3d 239, 246 (2d Cir. 2007).



4
  This is the only provision relevant to the surviving claims. The other provisions are expressly
inapplicable. Though § 302(a)(2)-(3) governs most tort claims, the provision expressly excludes
defamation claims, the only remaining tort claim.
                                                   14
       The parties dispute whether Plaintiffs have established that the New York long-arm

statute, CPLR § 302(a)(1), is satisfied for specific jurisdiction. Defendants do not make any due

process objections.

               2. Transacting Business in New York

       To satisfy the “transacts any business” prong under CPLR § 302(a)(1), a plaintiff must

show that the defendant engages in “purposeful activity” in the state, i.e. it “purposefully avails

itself of the privilege of conducting activities within the forum State, thus invoking the benefits

and protections of its laws.” Best Van Lines, 490 F.3d at 246.

       Plaintiffs make that showing here. The Complaint alleges that Defendant Liquid and

non-party Old Liquid relied on Plaintiffs to conduct business in the New York market. Their

remote collaboration with Plaintiffs based in New York was not incidental, but a purposeful

strategy to take advantage of the New York market. See JihShyr Yih v. Taiwan Semiconductor

Mfg. Co., 2019 WL 2578306, at *6-8 (S.D.N.Y. June 24, 2019) (suggesting that, had a

Complaint alleged that Defendants who were located abroad purposefully sought to work with

Plaintiff remotely, from Plaintiff’s New York base, then specific jurisdiction is established).

Katsoolis was an experienced media executive who developed business and raised financing in

and around New York. For example, she negotiated the My Haunted House project and a

settlement agreement in 2018. Liquid had shareholders in New York with whom Katsoolis and

Defendants maintained relationships. She helped pitch a New York investor in person.

Defendant Cruz allegedly defamed Katsoolis on a call with a New York shareholder. Defendant

Liquid has furthermore maintained a New York office since early 2017, although it declined to




                                                 15
provide Katsoolis with office space.5 These facts show that the Liquid entities were purposefully

and actively transacting business in New York within meaning of the long-arm statute.

       Just as Old Liquid and Defendant Liquid transacted business in New York, so too did

Defendant Cruz, as the CFO, VP of Finance and a board member. The Complaint alleges that he

traveled to New York on Liquid business in July and October 2017 and in March 2018. He

solicited and maintained relationships with investors in New York.

       Defendants are correct that “courts have consistently declined to sustain § 302(a)(1)

jurisdiction solely on the basis of defendant’s communications from another locale with a party

in New York,” unless the center of gravity of the business transaction is in New York. See

Broad Horizons, Inc. v. Cent. Crude Ltd., No. 94 Civ. 1593, 1994 WL 623075, at *2 (S.D.N.Y.

Nov. 9, 1994) (emphasis added). But this precedent is inapplicable. As discussed, specific

jurisdictions is not based solely on Katsoolis’ communications from New York. Defendant

Liquid and non-party Old Liquid did business in New York by relying on Plaintiffs as

representatives in the New York region.

               3. Articulable Nexus

       Section 302(a)(1) furthermore requires showing an “articulable nexus, or a substantial

relationship, between the claim[s] asserted and the actions that occurred in New York.” Best

Van Lines, 490 F.3d at 246. This nexus exists for all surviving claims.

       The alleged contracts all directly pertain to and govern Defendant Liquid’s New York

business activity. In spite of these agreements, Defendants have failed to pay Plaintiffs. The

“place of performance of a contract” -- here, substantially New York, with payment flowing




5
 The Complaint is not clear regarding whether Old Liquid also maintained this office space.
Plaintiffs may clarify in their Second Amended Complaint.
                                               16
from Canada to New York -- is an important factor in the § 302(a)(1) analysis. See Art Assure

Ltd. v. Artmentum GmbH, No. 14-3756, 2014 WL 5757545, at *3.

       The defamation claim is also sufficiently related to Defendant Cruz’s New York business

activity. “New York courts have found jurisdiction in cases where the defendants’ out-of-state

conduct involved defamatory statements projected into New York and targeting New Yorkers,

but only where the conduct also included something more.” Best Van Lines, 490 F.3d at 249

(collecting cases). That “something more” is satisfied here: as discussed, Katsoolis and the

individual Defendants raised money from New York investors. It was on a call with one of these

investors that Defendant Cruz defamed Katsoolis, a New York media executive. His comment

discredited her professionally and obstructed her ability to work with this investor, the investor’s

colleagues and any other professionals in the New York media community who learned of

Defendant Cruz’s statement.

       The cases that Defendants cite to the contrary are inapposite. In each one, the relevant

defamatory statement only incidentally reached New York, and was not bound up in ongoing

New York business activity, as the statement here is. See Penachio v. Benedict, 461 F. App’x 4,

5 (2d Cir. 2012) (defamatory statements posted on YouTube, reachable anywhere with internet,

did not have sufficient nexus to New York); Best Van Lines, 490 F.3d at 253 (defendant’s

alleged defamatory comments on a website did not “suggest that they were purposefully directed

to New Yorkers rather than a nationwide audience”); Cantor Fitzgerald, L.P. v. Peaslee, No. 94

Civ. 9184, 1995 WL 217500, at *2 (S.D.N.Y. Apr. 12, 1995) (no nexus where defamatory

statement was made incidentally in New York during a trip to the area for a wedding).




                                                 17
        C.      Forum Non Conveniens

        “[W]hen a defendant moves to dismiss on the ground of forum non conveniens, courts

assess: (1) the deference to be accorded the plaintiff's choice of forum; (2) the adequacy of the

alternative forum proposed by the defendants; and (3) the balance between the private and public

interests implicated in the choice of forum.” Fasano v. Yu Yu, 921 F3d 333, 335 (2d Cir. 2019);

accord Iragorri v. United Techs. Corp., 274 F.3d 65, 71 (2d Cir.2001) (en banc). The “[p]rivate

interest factors include: (1) the relative ease of access to sources of proof; (2) the availability of

compulsory process for attendance of unwilling witnesses; (3) the cost of obtaining attendance of

willing witnesses; (4) issues concerning the enforceability of a judgment; and (5) all other

practical problems that make trial of a case easy, expeditious, and inexpensive[.] [The] [p]ublic

interest factors include: (1) the administrative difficulties flowing from court congestion; (2) the

local interest in having controversies decided at home; (3) the interest in having a trial in a forum

that is familiar with the law governing the action; (4) the avoidance of unnecessary problems in

conflict of laws or in the application of foreign law; and (5) the unfairness of burdening citizens

in an unrelated forum with jury duty.” United Feature Syndicate v. Miller Features Syndicate,

Inc.,, 216 F. Supp. 2d 198, 207 (S.D.N.Y. 2002) (citing Murray v. British Broadcasting Corp.,

81 F.3d 287, 294 (2d Cir.1996)).

        The motion to dismiss for forum non conveniens is denied. Defendants argue that B.C. is

the proper forum. As an initial matter, Plaintiffs’ choice of their New York home forum is

accorded significant deference. Only if Defendants show that their alternative forum is adequate

and that the balance of public and private factors substantially weighs towards the alternative

forum will Plaintiffs’ choice be disrupted. See Piper Aircraft Co. v. Reyno, 454 U.S. 235, 255

(1981); accord Hyundai Merch. Marine Co. v. Mitsubishi Heavy Indus., Ltd., No. 14 Civ. 7965,



                                                  18
2015 WL 7758876, at *2 (S.D.N.Y. Dec. 1, 2015). Assuming without deciding that B.C. is

adequate, Defendants have failed to show that the balance of public and private factors

significantly favor B.C. over New York. See Iragorri, 274 F.3d at 71.

       Regarding the private factors, although Defendants argue that B.C. is more convenient

because Defendants and their business records are based there, a substantial portion of this

dispute is based on Defendants’ and Plaintiffs’ remote working relationship. Presumably much

of the relevant evidence of their business activity and correspondence is already in electronic

form, and accessible from either forum. While B.C. is more convenient for Defendants Liquid

and Cruz, New York is substantially more convenient for Plaintiffs. Both the Federal Rules of

Civil Procedure and B.C. law, according to Defendants, provide procedural safeguards for

effective legal process and discovery. Furthermore, contrary to Defendants’ suggestion,

Canadian courts do generally enforce U.S. court judgments. See Chevron Corp.v.Yaiguaje,

[2015] S.C.R. 69 (Can.). The private factors are therefore neutral.

       Regarding the public factors, all are neutral or favor a New York forum. Although one

surviving contract claim arises under Canadian law, the remaining three claims all arise under

New York law. The Second Circuit has warned that a forum non conveniens dismissal is not

appropriate to avoid the application of foreign law: “[W]e must guard against an excessive

reluctance to undertake the task of deciding foreign law, a chore federal courts must often

perform.” Manu Int'l, S.A. v. Avon Prods., Inc., 641 F.2d 62, 68 (2d Cir. 1981); accord

Shtofmakher v. David, No. 14 Civ. 6934, 2015 WL 5148832, at *4 (S.D.N.Y. Aug. 17, 2015);

United Feature Syndicate, 216 F. Supp. 2d at 209 (movant “failed to demonstrate that

application of Canadian law would be unusually difficult or burdensome to this Court.”)

Defendants also are incorrect that a New York jury would have no interest in this case. The



                                                19
dispute pertains to an individual and corporate plaintiff, which are both residents of New York,

who conduct business in New York, with New York counterparties.

               D.      Motion for Leave to Amend

       Plaintiffs have moved for leave to file a Second Amended Complaint (“SAC”) to add Old

Liquid -- now officially Liquid Media Group (Canada), Ltd. -- as a defendant. Leave to amend is

granted. Plaintiffs may seek leave to further amend if they can allege facts that cure other

deficiencies discussed in this opinion.

       The Court may “freely give leave [to amend] when justice so requires” unless

amendment is futile. Fed. R. Civ. P. 15(a)(2). Addition of Old Liquid is not futile. The 2017

Contract and 2018 Contract, promissory estoppel and unjust enrichment claims can be

sufficiently pleaded against Old Liquid.

       The 2017 Contract is between Old Liquid and Plaintiffs. The Complaint alleges that

Katsoolis performed under the 2017 Contract, but is still owed $41,918.66. Defendants’ auditor

documents, attached to the Complaint, attest to this amount. These allegations are sufficient

against Old Liquid, the 2017 Contract’s express counterparty.

       Old Liquid is also a plausible counterparty to the oral 2018 Contract or, in the alternative,

the quasi-contracts arising under the promissory estoppel and unjust enrichment theories. The

2018 Contract purportedly was a continuation of the 2017 Contract to which Old Liquid was a

party. The oral agreement was formed while Old Liquid was still known as “Liquid Media

Group, Ltd.,” the entity named in the 2018 Contract written draft. Katsoolis performed under the

2018 Contract but received no compensation.

       For the reasons that the Complaint sufficiently establishes personal jurisdiction over

Defendant Liquid for the contract and quasi-contract claims, it does so likewise over Old Liquid.



                                                20
          Plaintiffs may proceed in either of two ways: they may (1) file a Second Amended

Complaint (“SAC”) within two weeks of this opinion, adding Old Liquid as a defendant to the

2017 Contract claim, the 2018 Contract claim, the promissory estoppel and unjust enrichment

claims, but making no other changes; or (2) file a letter, not to exceed four pages, within four

weeks of this opinion, proposing any changes that they would like to make beside adding Old

Liquid as a defendant. Plaintiffs’ letter shall state how these changes cure pleading deficiencies

identified in this opinion. For either course, Plaintiffs shall file an accompanying redline of the

SAC, showing changes from the currently operative Amended Complaint.

          If Plaintiffs choose the first course, Defendants shall file an Answer within the time

provided in the Federal Rules of Civil Procedure. If Plaintiffs choose the second course,

Defendants may file an opposition letter, not to exceed four pages, within one week of Plaintiffs’

letter.

          CONCLUSION

          For the foregoing reasons, the motions are DENIED in part and GRANTED in part. The

motion to dismiss for lack of personal jurisdiction and forum non conveniens is denied.

Plaintiffs’ motion to add Old Liquid as a defendant is granted. Plaintiffs may seek leave to

amend as set forth above. The motion to dismiss for failure to state a claim is granted as to (1)

Count One (the 2017 breach of contract claim), (2) Counts Four Through Seven (the New York

City Human Rights Law claims) and (3) Defendants Brezer and Jackson, as to all claims. The

motion is denied as to the following surviving claims:

             •   Count Two (2018 breach of contract) against Defendant Liquid;

             •   Count Three (defamation) against Defendant Cruz;

             •   Count Eight (promissory estoppel) against Defendant Liquid;


                                                   21
         •   Count Nine (unjust enrichment) against Defendant Liquid.

      The Clerk of Court is respectfully directed to close the motions at Dkt. Nos. 50 and 88.

Dated: September 27, 2019
       New York, New York




                                              22
